                                     Case 19-25762-EPK                    Doc 96      Filed 07/14/20    Page 1 of 1




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      South Atlantic Regional Center, LLC                                                          Case No.   19-25762-EPK
                                                                                  Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for South Atlantic Regional Center, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:




    None [Check if applicable]




 July 14, 2020                                                       /s/ Scott N. Brown, Esq.
 Date                                                                Scott N. Brown, Esq.
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Chpt. 7 Trustee of South Atlantic Regional Center, LLC
                                                                     BAST AMRON LLP
                                                                     One Southeast Third Avenue
                                                                     Suite 1400
                                                                     Miami, FL 33131
                                                                     305.379.7904 Fax:305.379.7905
                                                                     sbrown@bastamron.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
